         Case 1:20-cv-10251-ER-JLC Document 5 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAMIEN MARTINEZ,
                                 Plaintiff,
                     -against-                                   20 Civ. 10251 (ER) (JLC)

 COMMISSIONER OF SOCIAL                                            TRANSFER ORDER
 SECURITY,
                                 Defendant.

RAMOS, D.J.:

        Plaintiff brings this pro se action seeking review of the Commissioner of Social

Security’s decision denying his application for disability benefits pursuant to the Social Security

Act, 42 U.S.C. §§ 405(g) and/or 1383(c)(3). For the following reasons, this action is transferred

to the United States District Court for the Eastern District of New York.

        An action filed pursuant to 42 U.S.C. §§ 405(g) and/or 1383(c)(3) may be brought only in

“the district court of the United States for the judicial district in which the plaintiff resides, or has

his principal place of business, or, if he does not reside or have his principal place of business

within any such judicial district, in the United States District Court for the District of Columbia.”

42 U.S.C. § 405(g); see § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under [§ 1383(c)(1)] shall be subject to judicial review as provided in

section 405(g).”).

        Plaintiff alleges that he resides in Queens, New York. Because Plaintiff’s residence is

not in this district, and Plaintiff makes no allegation about a principal place of business, venue is

not proper in this Court under §§ 405(g) or 1383(c)(3). Queens falls within the Eastern District

of New York. See 28 U.S.C. § 112. Accordingly, venue lies in the Eastern District of New
          Case 1:20-cv-10251-ER-JLC Document 5 Filed 12/08/20 Page 2 of 2




                                               2
York, see 42 U.S.C. §§ 405(g) and 1383(c)(3), and this action is transferred to the United States

District Court for the Eastern District of New York pursuant to 28 U.S.C. § 1406(a).

                                           CONCLUSION

         Chambers will mail a copy of this order to Plaintiff and note service on the docket. The

Clerk of Court is directed to transfer this action to the United States District Court for the Eastern

District of New York. Whether Plaintiff should be permitted to proceed further without payment

of fees is a determination to be made by the transferee court. A summons shall not issue from

this Court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:    December 8, 2020
          New York, New York


                                                              EDGARDO RAMOS, U.S.D.J.
